DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing of fig. 1 to address the claimed feature of metallic plates as it pertains to the amended features of claim 1 as discussed in the interview summary mailed 11 December 2020 is acknowledged. Therefore, the possible drawing objection as noted therein has been rendered moot because the amended features of claim 1 are depicted in said figure.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 October 2020 was filed after the mailing date of the non-final office action mailed on 7 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and a signed/dated copy is attached herewith.

Response to Arguments
Applicant’s arguments, see Applicant’s remarks page 8, last ¶ and page 9, first ¶, filed 16 December 2020, with respect to amended claim 1 have been fully considered and are persuasive. Accordingly, the rejection of claim 1 has been withdrawn. 

Regarding the above, the examiner agrees that Yoshihiro and Toru, alone or taken in combination, fails to teach or render obvious the above cited claim limitation of amended claim 1. Furthermore, upon further search and consideration, Nagasaka et al. US PG-PUB 2011/0239788 A1, considered to be the closest available prior art pertaining to the amended claim limitations of claim 1, does tech strain bodies in relation to metallic portions as outlined in ¶ 48, but fails to teach or disclose using a plurality of screws to fix metallic plates to ringed structures of a torque sensor, when considered in combination with the other limitations as recited in claim 1. Accordingly, the rejection thereto has been withdrawn.

Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not teach or render obvious to the skilled artisan the limitation of a torque sensor comprising a first structure to be coupled to an object to be measured, a second structure, a first bridge circuit, a second bridge circuit, and a plurality of screws configured to fix metallic plates to third structures provided between the first structure and the second structure, wherein the plurality of first strain sensors and the plurality when considered in combination with the other limitations as recited in claim 1.
As to claim 7: The claim was indicated objected to in the office action mailed 7 October 2020 for the reasons noted therein. Because the claim has been rewritten in independent form including all of the limitations of the base claim and any intervening claims, the claim is indicated allowable for said reasons as noted above.
As to claims 2-6 and 8-12: Each of said claims depends ultimately from one of claims 1 or 7 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856